Citation Nr: 1140530	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an increased evaluation for postoperative residuals of synovitis of the right knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a fracture of the left ankle, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Mark C. Kujawski, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1966 until August 1967 with 17 days prior service per the DD 214. 

These matters initially came before the Board of Veterans' Appeals  (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York. 

This case was previously before the Board in June 2006, at which time the Board denied the Veteran's claims.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Memorandum Decision, the Court vacated the Board's June 2006 decision and remanded the case to the Board for readjudication in accordance with the directives set forth in the Court's decision.  In June 2009, the Board remanded the case for further evidentiary development.  

In a September 2010 decision, the Board denied the issues on appeal.  The Veteran appealed the denial to the Court.  The parties submitted a Joint Motion for Remand (Joint Motion) in June 2011.  The parties agreed in pertinent part that the Board's September 2010 decision did not adequately discuss functional loss of the Veteran's left ankle due to painful motion pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  By order dated in June 2011, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The issue of entitlement to an increased evaluation for residuals of a fracture of the left ankle, currently evaluated as 10 percent disabling, is now before the Board for final appellate consideration.

The issue of entitlement to an increased evaluation for postoperative residuals of synovitis of the right knee, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

In the June 2009 remand, the Board had noted that the record did not reflect that the Veteran filed a VA Form 21-22, Appointment of Veterans Service Organization or Claimant's Representative, as required under 38 C.F.R. § 20.602, and thus was unrepresented.  For purposes of appealing his claim to the Court, the Veteran appointed Mark C. Kujawski, Esq., to represent him before the Court.  The Board observes that in March 2009, well after representing the Veteran before the Court, this attorney submitted evidence to the Board on the Veteran's behalf.  However, there was no evidence that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization or Claimant's Representative or a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative as required under 38 C.F.R. § 20.603, in order for the Board to validly recognize this attorney as a representative for the Veteran at that time.  However, in July 2009, the Veteran did submit VA Form 21-22a in favor of Mr. Kujawski.  Hence, the Veteran's representative has been properly appointed.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's residuals of left ankle fracture result in marked limitation of motion. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left ankle have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5271 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in May 2003, VA informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  In August 2009 correspondence, VA informed the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in a July 2010 supplemental statement of the case (SSOC), and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post service VA and private treatment records, relevant VA examination reports, the Veteran's statements, records from the Social Security Administration, and records pertaining to the Veteran's workers' compensation claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The VA examination reports are adequate, as they were predicated on the pertinent evidence of record, and the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's claims file was not available for review by the VA examiner at the time of the May 2003 VA examination.  However, the reported medical history considered by the examiner was consistent with that contained in the claims folder.  Hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2011).  The claims file was reviewed and an addendum prepared by the VA examiner who conducted the December 2009 VA examination.  Consequently, the Board finds that VA's duty to assist has also been met in this case.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, supra. 

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Veteran's residuals of fracture of his left ankle are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  Under that Diagnostic Code, a 10 percent disability rating is assigned where the evidence demonstrates moderate limitation of motion.  A 20 percent rating is for application where there is marked limitation of motion.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Here, the evidence of record shows no more than moderate limitation of motion.  Upon evaluation by Dr. A.S.H. in March 2003, the Veteran could dorsiflex the left ankle to 10 degrees and he exhibited plantar flexion to 20 degrees.  There was decreased inversion and eversion.  At a May 2003 VA examination, the Veteran exhibited dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 35 degrees.  At the more recent VA examination in December 2009, the Veteran exhibited virtually full range of painless motion with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Thus, while the above evidence does reveal some limitation of left ankle motion at least during part of the rating period, such limitation is found to be moderate rather than marked, leading to the conclusion that the 10 percent rating in effect is appropriate. 

In determining that the objective findings described above do not constitute marked limitation of motion, the Board has relied on 38 C.F.R. § 4.71a, Plate II, noted above, which demonstrates that 20 degrees is a normal finding for ankle dorsiflexion and that 45 degrees is a normal finding for plantar flexion.  While the objective findings do reflect some limitation of motion, the Veteran retained at least 50 percent of normal dorsiflexion and plantar flexion on the March 2003 and May 2003 examinations.  Such limitations have been appropriately contemplated by the currently assigned 10 percent evaluation for moderate ankle disability. 

In reaching this determination, the Board has also considered additional functional impairment due to factors such as pain and weakness.  In this regard, the private examination report from Dr. A.S.H. dated in March 2003 reflected complaints of left ankle pain with difficulty ambulating.  Dr. A.S.H. noted that all of the Veteran's movements during the range of motion examination were painful.  In the May 2003 VA examination report, it was noted that the Veteran experienced pain, stiffness, swelling, and giving way in his left ankle.  Specifically, the VA examiner noted the Veteran's lack of endurance and mild edema at the left medial malleolus.  

However, while the evidence of record does establish complaints of pain associated with the Veteran's left ankle disability, such pain has not been shown to cause additional limitation of function to such an extent as to be comparable to a 20 percent rating for marked limitation of motion.  Indeed, the March 2003 private evaluation indicated that there was no atrophy of the calf muscles and no calf tenderness.  His Achilles was not tender, the Thomson test was negative and he had normal strength in the left ankle.  

The report of the December 2009 VA examination found that the Veteran's ankle range of motion was full and painless, even with repetitive movements.  The report specified that no objective manifestation of muscle atrophy or any other objective manifestation of functional impairment due to pain of the left ankle was noted on examination.  The report repeated that the Veteran's left ankle had normal range of motion and painless range of motion.  

In his September 2004 substantive appeal, the Veteran indicated that pain and swelling were increased in his left ankle when standing for long periods of time.  He also stated that a few times per month the ankle becomes more inflamed with increased pain and swelling causing difficulty ambulating without assistance.  Even after acknowledging these complaints, the Board is unable to conclude that the disability picture more nearly approximates the criteria for a 20 percent evaluation for the reasons already discussed.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected residuals of a left ankle fracture are contemplated in the current 10 percent rating assigned to the disability.  There is no indication that pain, due to disability of the left ankle, has caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether any alternate Code sections allow for a higher rating.  Diagnostic Code 5270 affords a 20 percent evaluation for ankylosis of the ankle in plantar flexion, to less than 30 degrees.  However, none of the medical evidence discussed above has indicated that the Veteran's left ankle is ankylosed.  For the same reason, a higher evaluation under Diagnostic Code 5272, for ankylosis of the subastragalar or tarsal joint, is not permitted.  There are no other relevant Diagnostic Codes for consideration. 

In conclusion, the evidence of record shows that the Veteran's disability picture is appropriately reflected by the 10 percent rating for residuals of a left ankle fracture.  There is no basis for a higher evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56(1990). 

Turning to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's recurrent urethritis.  There is no suggestion that the rating criteria do not reasonably describe the claimant's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  The Veteran's Social Security disability determination records and workers' compensation records denote disability due to herniated discs in the lumbar spine and heart disease.  In a May 2006 examination, the physician noted that the Veteran complained of pain in his right knee and left ankle which limited his ability to walk a long distance or climb stairs.  However, the examiner noted that the Veteran's complaints were credible, but not to the extent that he alleged because he was able to perform his activities of daily living, he was able to drive, and he was able to go out on his own.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required. 


ORDER

A rating in excess of 10 percent for residuals of a fracture of the left ankle is denied. 


REMAND

In the June 2011 Joint Motion, the parties agreed in pertinent part that the Board's September 2010 decision did not adequately address whether the Veteran was entitled to a separate evaluation for right knee arthritis under Diagnostic Code 5003.  

The Board also observes that an April 2011 VA Report of General Information relates that the Veteran submitted a claim for a temporary 100 percent evaluation for an upcoming right knee surgery with a Dr. K.  A June 2011 VA Report of General Information relates that the Veteran called to request a temporary 100 percent evaluation for right knee surgery he had on May 9.  

The claims file contains no medical records from Dr. K. regarding the actual right knee surgery or the Veteran's pre-surgical or post-surgical treatment.  Such records would be relevant to the Veteran's increased evaluation claim.  The Board also finds that, in light of the surgery, another VA examination of the Veteran's right knee is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain from Dr. K. all medical records pertaining to the actual right knee surgery, as well as all pre-surgical and post-surgical treatment. 

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected postoperative residuals of synovitis of the right knee.  The claims file must be made available to the examiner.  The examination should comply with VA protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the Veteran's claim.  In doing so, address whether the Veteran is entitled to a separate evaluation for right knee arthritis under Diagnostic Code 5003.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


